1 F.3d 1252NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
William E. YADEN, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 93-3319.
United States Court of Appeals, Federal Circuit.
June 11, 1993.

Before CLEVENGER, Circuit Judge.
ON MOTION
ORDER
CLEVENGER, Circuit Judge.


1
William E. Yaden (1) moves for leave to proceed in forma pauperis, (2) moves the court to "supona or summins my complete personnel records from the United States Postal Service and ... the National Association of letter Carriers and local 3825 ...", and (3) for a 60-day extension of time to obtain the documents.


2
Yaden misunderstands the role of this court.  This court reviews the decision of the Merit Systems Protection Board based on the record that was before the Board.  In other words, this court does not review new evidence;  it confines its review to the documents before the Board.


3
Accordingly,

IT IS ORDERED THAT:

4
(1) Yaden's motion for leave to proceed in forma pauperis is granted.


5
(2) Because Yaden's in forma pauperis motion has been granted and his Fed.Cir.R. 15(c) statement has been received, the court's May 21, 1993 dismissal order is vacated, the mandate is recalled, and the case is reinstated.


6
(3) Yaden's motion to "supona or summins" is denied.


7
(4) Yaden's motion for a 60-day extension of time is denied.  Yaden's informal brief is due within 21 days after the Board serves the certified index.*



*
 Yaden's request for a copy of the record before the Board must be directed to the Board